DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the objection to the specification have been fully considered and are persuasive in view of the Amendment.  Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: “configured to exchange” appears to be in error for “is configured to exchange”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: “comprising insulation” appears to be in error for “comprises insulation”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitations “a machine room including the compressor and the condenser; and a cooling room including at least one of the multiple evaporators; wherein the second housing body element is configured to separate the machine room from the cooling room and comprising insulation, and wherein at least a portion of the first pipe and at least a portion of the second pipe pass through the insulation”.  Claim 14, upon which claim 21 depends recites “a first housing body element configured to form a storage room; a second housing body element detachably coupled to the first housing body element; a cooling cycle mechanism arranged in the second housing body element, and comprising a compressor, a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radermacher et al. (US 5,406,805: previously cited).
Regarding claim 1, Radermacher et al. shows a refrigerator comprising: 
a cooling cycle mechanism comprising a compressor (see at least compressor #18), a condenser (see at least condenser #20), and multiple evaporators (see at least evaporators #2/#6); 
a first pipe configured to guide a refrigerant from the condenser to a first evaporator of the multiple evaporators (see at least pipe #26); and 

wherein a contact portion of the second pipe is in contact with a contact portion of the first pipe and configured to exchange heat with the first pipe (see at least heat exchanger #16, which includes portions of pipe #26 and pipe #28 in thermal contact with one another for the purpose of heat exchange), 
wherein the contact portion of the second pipe and the contact portion of the first pipe are disposed adjacent to each other and external to each other along a full length of the contact portions where heat is exchanged (see at least heat exchanger #16, in which the contact portions of pipe #26 and pipe #28 are contained such that they are external to each other and adjacent to each other along the full length of heat exchanger #16), 
wherein the first pipe and the second pipe are arranged to guide the refrigerant in a same direction while heat of the refrigerant is exchanged (see at least arrows depicting counterclockwise flow of refrigerant to/from compressor #18, including in pipes #28/#26 within heat exchanger #16; alternatively, see also heat exchanger #16, both pipe #28 and pipe #26 are vertically disposed, thus refrigerant flows in a vertical direction within the heat exchanger #16),
wherein at least one portion of the contact portion of the first pipe is bent (see at least heat exchanger #16, the first pipe #26 is bent), and 
wherein at least one portion of the contact portion of the second pipe includes a bent shape corresponding to the at least one portion of the contact portion of the first pipe (see at least heat exchanger #16, pipes #26 and #28 have complementary bent shapes).

Regarding claim 2, Radermacher et al. further shows wherein: the first pipe is closer to the condenser as compared to the second pipe (see at least first pipe #26 connecting the condenser #20 with the first evaporator #2), and the second pipe is closer to the second 
Regarding claim 3, Radermacher et al. further shows wherein: at least a portion of the second pipe intersects with the first pipe (see at least bypass line #24 connecting the first pipe #26 with the second pipe #28; column 3, lines 52-57).  
Regarding claim 4, Radermacher et al. further shows wherein: the second pipe is perpendicular to the first pipe or parallel to the first pipe (see at least first pipe #26 parallel to second pipe #28 as both pass adjacent each other in heat exchanger #16).
Regarding claim 9, Radermacher et al. further shows wherein: the first pipe comprises an expander configured to expand the refrigerant (see at least capillary tube #22 on first pipe #26; column 3, lines 37-51).
Regarding claim 10, Radermacher et al. further shows wherein: the expander is arranged to form at least a portion of the first pipe (see at least capillary tube #22 on first pipe #26; column 3, lines 37-51).
Regarding claim 11, Radermacher et al. further shows wherein: the expander comprises a capillary tube or an expansion valve (see at least capillary tube #22; column 3, lines 37-51).
Regarding claim 13, Radermacher et al. further shows wherein: the first evaporator is a refrigerating evaporator and the second evaporator is a freezing evaporator connected to the refrigerating evaporator (see at least column 3, lines 12-22: the first evaporator may be the refrigerator evaporator and the second the freezer evaporator), wherein the first pipe is configured to connect the condenser and the refrigerating evaporator (see at least column 3, lines 12-22: the first pipe of heat exchanger #16 may lead to the refrigerator evaporator), and the second pipe is configured to connect the freezing evaporator to the compressor (see at least column 3, lines 12-22: the second pipe of heat exchanger #16 may be configured to lead from the freezing evaporator to the compressor ).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radermacher et al. (US 5,406,805: previously cited).
Regarding claim 20, Radermacher et al. shows a refrigerator comprising: 
a cooling cycle mechanism comprising a compressor (see at least compressor #18), a condenser (see at least condenser #20), and multiple evaporators (see at least evaporators #2/#6); 
a first pipe configured to guide a refrigerant from the condenser to a first evaporator of the multiple evaporators (see at least pipe #26); and 
a second pipe configured to guide the refrigerant from a second evaporator of the multiple evaporators to the compressor (see at least pipe #28), 
wherein the second pipe is:
adjacent to the first pipe (see at least heat exchanger #16, in which the contact portions of pipe #26 and pipe #28 are contained such that they are external to each other and adjacent to each other along the full length of heat exchanger #16), and 
configured to exchange heat with the first pipe (see at least heat exchanger #16, which includes portions of pipe #26 and pipe #28 in thermal contact with one another for the purpose of heat exchange),
wherein the first pipe and the second pipe are arranged to guide the refrigerant in a same direction while heat of the refrigerant is exchanged (see at least arrows depicting counterclockwise flow of refrigerant to/from compressor #18, including in pipes #28/#26 within heat exchanger #16; alternatively, see also heat exchanger #16, both pipe #28 and pipe #26 are vertically disposed, thus refrigerant flows in a vertical direction within the heat exchanger #16),
wherein at least one portion of the first pipe and at least one portion of the second pipe are in contact with each other and extend in a serpentine manner (see at least heat exchanger #16, the contact portions of pipes #26 and #28 have complementary bent shapes that extend and undulate in a serpentine manner), and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al., as applied to claim 1, above, and further in view of Makoto et al. (JP 2005195201: cited by Applicant with English Translation).
Regarding claim 6, Radermacher et al. does not disclose further comprising: a machine room including the compressor and the condenser; a cooling room including at least one of the multiple evaporators; and a housing body element configured to separate the machine room from the cooling room and comprising an insulation, wherein at least a portion of the first pipe and at least a portion of the second pipe pass through the insulation.
Makoto et al. teaches another refrigerator comprising: a machine room including the compressor and the condenser (see at least Figure 1, area above #18 including compressor #19, condenser #20); a cooling room including at least one evaporator (see at least Figure 1, area below #18 including evaporator #23); and a housing body element configured to separate the machine room from the cooling room and comprising insulation (see at least Figure 1, #18), wherein at least a portion of a first pipe and at least a portion of the second pipe pass through the insulation (see at least paragraphs [0024]; [0029]: the capillary tube and suction tube are arranged in heat exchange relationship through the insulation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Radermacher et al., with further comprising: a machine room including the compressor and the condenser; a cooling room including at least one of the multiple evaporators; and a housing body element configured to separate the machine room from the cooling room and comprising an insulation, wherein at least a portion of the first pipe and at least a portion of the second pipe pass through the insulation, at taught by Makoto et al., to improve the refrigerator of Radermacher et al., by improving the efficiency of the refrigeration cycle by increasing the supercooling at the capillary tube through increased heat transfer (see at least Makoto et al. paragraph [0029]).  
Regarding claim 7, Radermacher et al. as modified by Makoto et al. further discloses wherein the insulation is configured to: surround a part of the first pipe, and surround a part of the second pipe (see at least Makoto et al. paragraphs [0024]; [0029]: suction pipe portion #25 and capillary tube portion #26 in combination with fixing portion #28 will meet the claim).
Regarding claim 8, Radermacher et al. as modified by Makoto et al. further discloses wherein: the first pipe is arranged closer to the machine room than the cooling room, and the second pipe is arranged closer to the cooling room than the machine room (see at least Makoto et al. paragraphs [0024]; [0029]: suction pipe portion #25 and capillary tube portion #26 meet the claim).
Regarding claim 12, Radermacher et al. does not disclose further comprising: a first housing body element including a storage room; and a second housing body element including the cooling cycle mechanism, the second housing body element detachably coupled to the first housing body element.
Makoto et al. teaches another refrigerator further comprising: a first housing body element including a storage room (see at least Figure 1, #17); and a second housing body element including the cooling cycle mechanism (see at least Figure 1, #18 including compressor #19, condenser #20, evaporator #23), the second housing body element detachably coupled to the first housing body element (see at least paragraph [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Radermacher et al., with further comprising: a first housing body element including a storage room; and a second housing body element including the cooling cycle mechanism, the second housing body element detachably coupled to the first housing body element, as taught by Makoto et al., to improve the refrigerator of Radermacher et al. by allowing the user to more easily perform maintenance or replacement of components (see at least Makoto et al. paragraph [0023]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al., as applied to claim 20, above, and further in view of Makoto et al. (JP 2005195201: cited by Applicant with English Translation).
Regarding claim 22, Radermacher et al. does not disclose further comprising: a machine room including the compressor and the condenser; a cooling room including at least one of the multiple evaporators; and a housing body element configured to separate the machine room from the cooling room and comprising an insulation, wherein at least a portion of the first pipe and at least a portion of the second pipe pass through the insulation.
Makoto et al. teaches another refrigerator comprising: a machine room including the compressor and the condenser (see at least Figure 1, area above #18 including compressor #19, condenser #20); a cooling room including at least one evaporator (see at least Figure 1, area below #18 including evaporator #23); and a housing body element configured to separate the machine room from the cooling room and comprising insulation (see at least Figure 1, #18), wherein at least a portion of a first pipe and at least a portion of the second pipe pass through the insulation (see at least paragraphs [0024]; [0029]: the capillary tube and suction tube are arranged in heat exchange relationship through the insulation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Radermacher et al., with further comprising: a machine room including the compressor and the condenser; a cooling room including at least one of the multiple evaporators; and a housing body element configured to separate the machine room from the cooling room and comprising an insulation, wherein at least a portion of the first pipe and at least a portion of the second pipe pass through the insulation, at taught by Makoto et al., to improve the refrigerator of Radermacher et al., by improving the efficiency of the refrigeration cycle by increasing the supercooling at the capillary tube through increased heat transfer (see at least Makoto et al. paragraph [0029]).  

Claims 14-17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (US 5,406,805: previously cited) in view of Makoto et al. (JP 2005195201: cited by Applicant with English Translation).
Regarding claim 14, Radermacher et al. discloses a refrigerator comprising: 
a cooling cycle mechanism comprising a compressor (see at least compressor #18), a condenser (see at least condenser #20), an expander (see at least capillary tube #22; column 3, lines 37-51), and multiple evaporators (see at least evaporators #2/#6); 
a first pipe configured to guide a refrigerant from the condenser to a first evaporator of the multiple evaporators (see at least pipe #26); and 
a second pipe configured to guide the refrigerant from a second evaporator of the multiple evaporators to the compressor (see at least pipe #28), 
wherein a portion of the second pipe is in contact with a portion of the first pipe and configured to exchange heat with the first pipe (see at least heat exchanger #16, which includes portions of pipe #26 and pipe #28 in thermal contact with one another for the purpose of heat exchange), 
wherein the portions of the first and second second pipes in contact with each other are disposed adjacent to each other and external to each other along a full length of the portions where heat is exchanged (see at least heat exchanger #16, in which the contact portions of pipe #26 and pipe #28 are contained such that they are external to each other and adjacent to each other along the full length of heat exchanger #16), 
wherein the first pipe and the second pipe are arranged to guide the refrigerant in a same direction while heat of the refrigerant is exchanged (see at least arrows depicting counterclockwise flow of refrigerant to/from compressor #18, including in pipes #28/#26 within heat exchanger #16; alternatively, see also heat exchanger #16, both pipe #28 and pipe #26 are vertically disposed, thus refrigerant flows in a vertical direction within the heat exchanger #16),

Radermacher et al. does not disclose a first housing body element configured to form a storage room; a second housing body element detachably coupled to the first housing body element; that the cooling cycle mechanism is arranged in the second housing body element.
Makoto et al. teaches another refrigerator comprising: a first housing body element configured to form a storage room (see at least Figure 1, #17); a second housing body element detachably coupled to the first housing body element and including the cooling cycle mechanism arranged in the second housing body element (see at least Figure 1, #18 including compressor #19, condenser #20, evaporator #23; paragraph [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Radermacher et al., with a first housing body element configured to form a storage room; a second housing body element detachably coupled to the first housing body element; that the cooling cycle mechanism is arranged in the second housing body element, as taught by Makoto et al., to improve the refrigerator of Radermacher et al. by allowing the user to more easily perform maintenance or replacement of components (see at least Makoto et al. paragraph [0023]).
Regarding claim 15, Radermacher et al. as modified by Makoto et al. further discloses wherein: when the second housing body element is coupled to the first housing body element, the second housing body element forms a cooling room with the first housing body element (see at least Makoto et al. Figure 1, when coupled, #17/#18 form a cooling room), and the second pipe is arranged closer to the cooling room than the first pipe (see at least Makoto et al. Figure 2, suction pipe portion #25 will be arranged closer to the cooling room than capillary tube portion #26 in view that suction pipe portion #25 emerges from evaporator #23; paragraphs [0024]; [0029]).
Regarding claim 16, Radermacher et al. as modified by Makoto et al. further discloses wherein: the second housing body element comprises: a machine room including the compressor and the condenser (see at least Makoto et al. Figure 1, area above #18 including compressor #19, condenser #20), and an insulation configured to: separate the machine room from the cooling room (see at least Makoto et al. Figure 1, #18), and surround at least a portion of the first pipe and at least a portion of the second pipe (see at least Makoto et al. paragraphs [0024]; [0029]).
Regarding claim 17, Radermacher et al. further discloses wherein: the first pipe includes the expander (see at least capillary tube #22 on first pipe #26; column 3, lines 37-51), the second pipe is arranged adjacent to an outlet of the second evaporator (see at least pipe #28 arranged adjacent to the outlet of evaporator #6).
Regarding claim 19, Radermacher et al. further discloses wherein: a portion of the second pipe intersects with the first pipe (see at least bypass line #24 connecting the first pipe #26 with the second pipe #28; column 3, lines 52-57).  
Regarding claim 21, Radermacher et al. does not disclose further comprising: a machine room including the compressor and the condenser; a cooling room including at least one of the multiple evaporators; wherein the second housing body element configured to separate the machine room from the cooling room and comprising an insulation, wherein at least a portion of the first pipe and at least a portion of the second pipe pass through the insulation.
Makoto et al. teaches another refrigerator comprising: a machine room including the compressor and the condenser (see at least Figure 1, area above #18 including compressor #19, condenser #20); a cooling room including at least one evaporator (see at least Figure 1, area below #18 including evaporator #23); and the second housing body element configured to separate the machine room from the cooling room and comprising insulation (see at least Figure 1, #18), wherein at least a portion of a first pipe and at least a portion of the second pipe pass 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Radermacher et al., with further comprising: a machine room including the compressor and the condenser; a cooling room including at least one of the multiple evaporators; wherein the second housing body element configured to separate the machine room from the cooling room and comprising an insulation, wherein at least a portion of the first pipe and at least a portion of the second pipe pass through the insulation, at taught by Makoto et al., to improve the refrigerator of Radermacher et al., by improving the efficiency of the refrigeration cycle by increasing the supercooling at the capillary tube through increased heat transfer (see at least Makoto et al. paragraph [0029]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TAVIA SULLENS/Primary Examiner, Art Unit 3763